Citation Nr: 1315750	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-39 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, it has been determined that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim
 
VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

I.  Records

As an initial matter, the Board finds that outstanding VA treatment records should be obtained.  The Veteran contends that he has been treated for a severe skin condition at the VA Medical Center (VAMC) in Milwaukee, Wisconsin since 2007.  However, the earliest record of treatment is dated in February 2008 and none of the Veteran's VA treatment records have been associated with his electronic file.  Thus, the Veteran's outstanding VA treatment records must be secured on remand.  See 38 C.F.R. § 3.159(c) (2), (c)(3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).
II.  Medical Examination and Opinion

The Veteran contends that he has a skin condition as a result of exposure to herbicides during his service.  The service personnel records show that he served in the Republic of Vietnam from February 1969 to February 1970 and in the November 2008 rating decision on appeal, the RO conceded the Veteran's herbicide exposure.

The Veteran's STRs are void of any findings or diagnosis of a skin condition.

Post-service, VA treatment records include a February 2008 report in which a primary care physician indicated that the Veteran complained of lifelong problems with bilateral lower extremity edema and erythema of the right leg greater than the left.  In April 2008, the Veteran presented with mild edema in the lower legs, with what appeared to be resolving cellulitis of the left leg and an extremely dry skin condition.  Venous insufficiency of the lower legs was not found on Doppler examination.  A September 2008 report notes complaints of red dry scaly skin on the legs.

In August 2009, another VA primary care physician stated that the Veteran had some lower extremity skin changes, but there was no way to attribute these changes to Agent Orange exposure since similar changes are present in many individuals who have never been exposed.  The physician stated that he would be glad to refer the Veteran to dermatology if an expert opinion would be helpful.
 
Private treatment reports include an August 2009 report from an osteopathic physician who stated that the Veteran developed a bit of skin irritation a long time ago which had worsened over the years.  Examination of the Veteran's legs revealed some 1+ edema bilaterally about the lower legs and ankles with hyperpigmentation that was likely post-inflammatory.  There was anterior shin chafing and skin thickening bilaterally.  The impression was bilateral lower extremity edema and chronic skin changes, to include hyperpigmentation and chafing.  The physician opined that a component of venous insufficiency was very likely, but he could not relate the Veteran's skin condition, to include hyperpigmentation and chafing, to herbicide exposure with absolute certainty due to the complexity of the condition.  The rationale was that the skin condition could be due to a combination of other conditions, including his venous insufficiency.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a skin condition, as it is unclear what type of skin condition the Veteran is currently diagnosed with and the record does not include an opinion as to whether any current skin condition is related to the Veteran's service, to include as a result of in-service herbicide exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA outpatient treatment records, to specifically include any records of dermatological treatment.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.

2.  After obtaining the above records, the Veteran should be scheduled for a VA examination to be conducted by a dermatologist or other appropriate examiner to determine the nature and etiology of any current skin condition.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any current skin condition had its onset in or is etiologically-related to the Veteran's period of active duty service, to include as the result of in-service herbicide exposure.  Why or why not?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


